In an action, inter alia, to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Kings County (Kramer, J.), dated October 29, 1997, which denied their motion to dismiss or stay the action pursuant to CPLR 3211 (a) (4).
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the Supreme Court did not improvidently exercise its discretion in denying their *448motion to dismiss, or, in the alternative, stay the action pursuant to CPLR 3211 (a) (4) (see, Whitney v Whitney, 57 NY2d 731). Although shortly before this action was commenced against them, the defendants had instituted a similar action against the plaintiff in California, we find that under the circumstances of this case New York is the most appropriate forum for resolution of the disputes between the parties (see, White Light Prods, v On the Scene Prods., 231 AD2d 90; Flintkote v American Mut. Liab. Ins. Co., 103 AD2d 501, affd 67 NY2d 857). Ritter, J. P., Thompson, Pizzuto and McGinity, JJ., concur.